Citation Nr: 1205604	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-44 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to July 1980.  

This matter is on appeal from decisions in August 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).

The Veteran testified before the RO in January 2010 and before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

In February 2011 decision, the Board reopened the claim on appeal, which had been previously denied, and remanded the issue for further development.  It is now ready for disposition.


FINDING OF FACT

A chronic low back disorder was not manifest until many years after active duty service and is not related to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. § § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in that same June 2008 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO has also obtained the records submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).   

Further, the Veteran submitted his own private treatment records and, significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in January 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2010 hearing, the DRO identified the single issue on appeal.  See Hearing Transcript (T.) at p. 1.  Also, information was solicited the onset and nature of his low back complaints (T. at 2-5).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA opinions with respect to the issue on appeal were obtained in September 2009 and March 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include his treatment following his motor vehicle accident and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Finally, it is noted that this appeal was remanded by the Board in February 2011 for further development.  Specifically, the Board instructed the RO to obtain any VA treatment records since September 2009 and to afford the Veteran a VA examination.

The Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  First, per the Board's direction, the RO acquired the Veteran's VA treatment records.  Also, the Veteran underwent a VA examination in March 2011 which, as mentioned above, the Board finds adequate for adjudication purposes.  Finally, after this development was completed, the issue was readjudicated by the RO, and a supplemental statement of the case was sent to the Veteran in August 2011.  Accordingly, the Board finds that the Board's February 2011 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran served in the Army from May to July 1980.  According to his Form DD-214, he was separated under the "Trainee Discharge Program," although the precise cause of his early separation was not indicated.  In June 2008, he submitted a claim for entitlement to service connection for a low back disorder, which he asserts is due to an injury that occurred while he was on active duty. 

As an initial matter, the Veteran's service treatment records confirm that he was treated for low back symptomatology while in service.  Specifically, he was evaluated for complaints of low back pain in June 1980, which occurred while he was participating in physical training.  At that time, he exhibited a "fair" range of motion and tenderness upon palpation, while his reflexes and sensory functioning were normal.  Radiographic imaging of the lumbar spine was normal, and he was subsequently diagnosed with a low back strain.  The service treatment records do not indicate treatment of any sort after that time, and also do not include a separation physical examination.  

In fact, the evidence of record does not indicate low back symptomatology again until September 1992, where he was treated for low back symptomatology following a motor vehicle accident.  Although he did not seek treatment at the time of the accident, he developed neck and back pain in the following days.  Specifically, according to treatment notes generated within the first three weeks following the accident, he was observed to be moving "stiffly," and that his forward flexion was significantly reduced.  The diagnosis at that time was a low back strain.  Of additional note, a CT scan of the lumbar spine the following October was normal. 

In addition to the documented post-service treatment records, the evidence includes the Veteran's written statements and formal testimony, as well as written statements from his spouse, asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board determines that the reported history by the Veteran and his spouse of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Specifically, the record includes a number of treatment notes from evaluations that took place very shortly after his motor vehicle accident in September 1992.  During those evaluations, he stated that he had no previous back injuries.  Moreover, according to a March 1994 physician's summary, approximately a year and a half after the accident, the Veteran continued to assert that his low back condition had "been present since 9/10/92 when he was in a motor vehicle accident."  

Additionally, the evidence indicates that he worked in a relatively labor intensive occupation prior to the motor vehicle accident, but he did not assert that he was unable to perform such tasks prior to his September 1992 motor vehicle accident.  Thus, the Veteran's more recent assertions that he has experienced back pain since active duty are inconsistent with his statements made to his treating physicians.   See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

It is true that the Veteran stated at his hearing before the Board in August 2010 that he experienced pain prior to his accident.  However, the Board also points out that the Veteran did not assert that his low back disorder was related to active duty until after he filed his original claim for benefits in November 2005.  The Veteran's failure to report this additional medical history when seeking treatment from attending physicians, as well as when submitting an application for benefits to the SSA, constitutes negative evidence.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Thus, the Board has weighed the statements by the Veteran and his spouse as to continuity of low back symptomatology since active duty against his assertions from September 1992 that he had experienced no low back disorder prior to his motor vehicle accident and finds their statements regarding continuous symptoms, made in connection with a claim for benefits, to lack probative value.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and a current disability.  In this case, the Board finds that the weight of the competent medical evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.    

To that end, the Board places significant probative value on two VA examinations reports/opinions.  When undergoing VA examination in September 2009, the Veteran stated that he had experienced pain in the low back since 1980 that was a constant 6 out of 10 and was radiating in to his left leg.  A physical examination of the Veteran indicated pain and tenderness, but no indication of spasm, atrophy or guarding.  Moreover, a detailed motor examination and sensory functioning examination were both normal.  

After this physical examination and a subsequent MRI of the Veteran's lumbar spine, the examiner diagnosed lumbar spondylolisthesis and disc bulge.  However, the examiner provided the opinion that the Veteran's disorder was less likely as not cause by his injury on active duty.  In providing this opinion, the examiner reflected that the Veteran was able to perform heavy physical labor after leaving the military, and there was no post-service medical evidence of any low back complaints that were related to active duty.  The examiner continued that any pain the Veteran may have experienced between active duty and the time of his motor vehicle accident was most likely secondary to his post-service employment.  

In a second VA examination in March 2011, the Veteran stated that his back pain began when he was doing push-ups, when he felt a "pop" in his back.  He also asserted experiencing continuous problems since then, but did not seek treatment from a physician because he could not afford it and instead used over the counter medication.  A physical examination of the Veteran revealed a stooped posture, an antalgic gait and a somewhat restricted range of motion.  Some sensory functioning was diminished in his left lower leg, but his motor functioning was normal.  

After the physical examination of the Veteran was completed, the examiner diagnosed lumbar spondylolisthesis and disc bulge with left leg radiculopathy.  The examiner opined that his current back disability was less likely than not caused by or a result of service, had its onset during service or was otherwise related to in-service injuries.  In providing this opinion, the examiner reflected that the record included no treatment records since one week after his initial injury during active duty that would prove that the Veteran incurred "permanent damage" from this injury.  Moreover, she noted that the Veteran was able to perform heavy lifting and carrying for over 10 years following active duty and that this changed only after the motor vehicle accident.  

The examiner acknowledged the Veteran's assertions that he has experienced pain since active-duty, but observed that there was no medical documentation to support this claim.  She stated that in fact the Veteran's physician note from after the Veteran's car accident in 1992 states that he had no previous back injuries.  The examiner also pointed out that the Veteran's post-service employment or his September 1992 motor vehicle accident alone could have caused a low back condition.  She also related that the repetitive manual labor of his job could have also caused degeneration in the spine that is shown now.  She stated that the motor vehicle accident the Veteran was in during the early 1990's has also been proven to be a contributing cause of the Veteran's current back problems.  She noted that it was not until the motor vehicle accident that the Veteran was out of work.  She related that the injury the Veteran sustained while in the motor vehicle accident would not have been secondary to a back injury in the service.  She concluded that the motor vehicle accident alone was enough force to sustain injury to the back.

The Board finds that these examinations are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  In this regard, the examiner addressed the Veteran's report of having back pain in connection with the automobile accident.  In light of the foregoing, the Board finds that the VA examiner's opinions to be of great probative value.

The record also includes a number of opinions provided by both VA and private physicians indicating a relationship between the Veteran's current low back disorder and his active duty service.  It is the Board's responsibility to weigh the probative value of these opinions against the VA examiner's opinions provided above.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the probative weight of these opinions is outweighed by the opinions provided in connection with examinations conducted in September 2009 and March 2011.  Specifically, the record includes a November 2006 opinion from a private treating physician who related that the Veteran was a patient since September 1992.  She reported that the Veteran began receiving treatment for his back shortly following a motor vehicle accident in which his car was rear-ended.  She stated that he developed back pain in response to the motor vehicle accident.  She noted she was given copies of service records which showed that the Veteran was treated for back pain in June 1980 and that x-ray studies were normal.  She noted the 12 gap between the Veteran's service-related back injury and his initial evaluation at their office.  She stated that as the focus of their inquiry in 1992 was related to the motor vehicle accident, it was very difficult to determine how much of his underlying problem was related to his earlier injury.  She stated that his injury in 1980 may have left him more susceptible to subsequent back strain and trauma.  She stated that she was unable to be more specific about the role his earlier injury may have had on the Veteran's ongoing back problems and disability.  
The Board finds that this opinion is of diminished probative value, as the private physician's opinion merely speculated that the Veteran's 1980 injury "may have" left him more susceptible to subsequent back trauma.  She reported that she could not be more specific concerning the role his service injury had on his ongoing back problems.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As the November 2006 opinion is speculative, it lacks probative value in establishing a nexus between the Veteran's current back disability and service.

Next, in May 2008, a private examiner noted that the Veteran injured his back in service in 1980 and again when his car was rear-ended in 1992.  He stated that after review of all the information, he was of the opinion that the Veteran never had complete resolution of his military injury.  He stated that his years of employment as a warehouse-man and subsequent motor vehicle accident helped to exacerbate his condition which has developed into chronic low back pain.  The Board finds that this opinion is of relatively limited value.  The opinion fails to provide any rationale for concluding that the Veteran's back injury in service never completely resolved.  In this regard, the opinion fails to account for the records which specifically show that the Veteran denied having back pain prior to the motor vehicle accident.  Also, the Board finds that there was no continuity of symptoms postservice concerning the back.  To the extent that the physician based his opinion on the Veteran having continuity of back symptoms following the 1980 injury, the Board finds that he based such opinion on an inaccurate factual basis.  As was noted above, the Board has rejected the assertion of pain-related symptoms since service and has also found the Veteran's own assertions on the matter to be not credible.  

Finally, the record includes two opinions provided by the same VA treating physician in March 2009 and May 2010.  In the first, the physician noted a history of "several contributing insults" to the Veteran's back.  He stated that given the history and documentation, it was his medical opinion that it was at least as likely as not that his back pain began with a musculoligamentous injury that occurred during PT in boot camp in the military in 1980.  In May 2010, the physician again emphasized that the Veteran's current back pain was more likely than not due to a combination of his initial injury in 1980 and the subsequent motor vehicle accident.  He related that the Veteran's initial injury occurred while in service and was of a significant degree as to result in discharge from the service.  He related that the Veteran clearly reported persisting pain for 10 years [after service] and until his motor vehicle accident.  He related the Veteran continued to work regardless of the pain and that he managed the pain.  He opined that his current disability is more likely than not at least partially due to his initial military injury.

The Board finds that neither of these opinions appears to be based on a review of the entire evidence of record.  Certainly, the Board my not discount an opinion simply because it is not based on a review of the claims file.  However, in such situations, it must still be established that the opinion is based on factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Here, the VA physician's opinions are substantially reliant on the Veteran's assertions of continuous low back pain since active duty.  However, for the reasons above, the Board has concluded that these assertions are not credible, given that he specifically denied a prior back injury during his post-accident treatment in 1992.  Therefore, any opinions that are reliant on such faulty assertions are diminished in probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (Board may reject medical opinion based on facts provided by the veteran previously found to be inaccurate).  Therefore, the Board also concludes that the opinions provided by the VA examiners finding no connection between the Veteran's current back disability and service to be of greater probative value.  

Finally, the Board has also considered the statements made by the Veteran and his spouse relating his low back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, as mentioned above, the Veteran is not competent to provide testimony regarding the etiology of his low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a low back strain or spondylolisthesis is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's low back disorder are found to lack competency.

Regarding the statements made by the Veteran's spouse, the evidence indicates that she has training as a licensed practical nurse (LPN).  However, the evidence does not indicate that she has specific training necessary to diagnose orthopedic or neurological disabilities or that she has the appropriate training or education to provide nexus opinions.  Moreover, the Board finds that her statements are outweighed by both the evidence of record and the probative value of the opinions provided by the VA examiners.  Additionally, her opinion was based, at least in part on the Veteran having continuity of back pain following the service injury-a fact that has been rejected in this decision.  

Therefore, In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.  




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


